THE THIRTEENTH COURT OF APPEALS

                                    13-21-00355-CV


                       THE HLAVINKA EQUIPMENT COMPANY
                                      v.
                               JASON RIPPSTEIN


                                   On Appeal from the
                   County Court at Law No. 2 of Victoria County, Texas
                           Trial Court Cause No. CIV2-20546


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

January 13, 2022